McLaughlin, J.
(dissenting):
I have no' doubt the Legislature- has the power to prohibit or regulate the transportation of the carcasses of deer, whether wild or domesticated; but the question here is, Has it attempted to exercise this power so far as domesticated deer are concerned ? I do not think it has. If it be true, as contended by the respondent, that there cannot be. an efficient enforcement of the statute relating to wild deer unless the one under consideration be held to relate also to domesticated deer, then the statute should be amended. It ■certainly does not justify the court in adopting á strained or forced •construction for the purpose of accomplishing that object.
On the ground, therefore, that- the Legislature in the enactment •of the statute here under consideration did not intend that it should
apply to domesticated deer, I concur with Mr. Justice Lambert.
Judgment affirmed, with costs, with leave to plaintiff to amend on payment of costs in this court and in the court below.